Citation Nr: 1456421	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-42 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2014, the Veteran withdrew her request for a Board hearing.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1990 rating decision, the RO denied service connection for PTSD.  The Veteran appealed, but she withdrew her appeal prior to issuance of a Board decision.  

2.  The evidence received since the February 1990 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The February 1990 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202, 20.204, 20.302, 20.1103. (2014). 

2.  Evidence received since the February 1990 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  38 C.F.R. § 3.156(a).  Evidence submitted is presumed credible for the purposes of reopening the claim, Duran v. Brown, 7 Vet. App. 216 (1995), and the threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010). 

In this case, the RO previously considered and denied service connection for PTSD in a February 1990 rating decision.  In that decision, the RO found that the evidence did not show a recognizable stressor of a life-threatening situation.  The Veteran was notified of the decision and her appellate rights.  

The Veteran filed a notice of disagreement with the February 1990 rating decision, and a statement of the case was issued in August 1990, which again determined that there was no recognizable stressor of a life-threatening situation.  She submitted a VA Form 9 in April 1990, but later withdrew her appeal in January 1991 prior to the promulgation of a decision by the Board.  Therefore, the February 1990 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204, 20.302, 20.1103.


The evidence received since the final February 1990 rating decision is new and material.  In this regard, the Veteran submitted an October 2009 letter from Dr. D.M. (initials used to protect privacy) in which he opined that "the sexual assault and pregnancy incurred while in the Air Force and the subsequent need to surrender [her] parental rights was much more likely than not to have precipitated ongoing symptoms of post-traumatic stress disorder and eventual psychotic de-compensation."  Newly submitted VA medical records also note a diagnosis of PTSD related to military sexual trauma.  For the purposes of reopening a claim, the credibility of this evidence is presumed.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., a nexus), the claim is reopened.

As will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

A remand is necessary to provide the Veteran with additional notice, to secure outstanding records, and to obtain a VA examination and medical opinion regarding the nature and etiology of her psychiatric disorder.

The Veteran claims that her current psychiatric disorder is related to the experiences she had during military service.  She reported that she was deceived by a married man and became pregnant, was raped during her pregnancy, was forced out of the military due to her pregnancy, and had to give the baby up for adoption.  She has also reportedly experienced multiple traumas after military service, including being abducted, raped, assaulted, and a victim of domestic abuse.  (See Virtual VA, CAPRI records received on September 6, 2011, pgs. 77, 89, 337; CAPRI records received on March 7, 2014, pg. 225).  VA and private treatment records reflect that she has primarily been diagnosed with PTSD and bipolar disorder.

First, a remand is required to provide the Veteran with additional notice.  Where a PTSD claim is based on an in-service personal assault, evidence from sources other than service records may serve to corroborate the account of the stressor incident.  In such cases, VA is expressly required by regulation to advise a claimant that evidence from sources other than his or her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and thereafter allow him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2014).  A review of the record indicates that the Veteran has not yet been provided with the required notification and an opportunity to respond.  This must be accomplished on remand, given the nature of her contentions.

Second, a remand is required to obtain outstanding records.  The Veteran's claims folder indicates that she receives disability benefits from the Social Security Administration (SSA).  See, e.g., February 2009 statement.  These records may be relevant to her current appeal.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, while on remand, any identified, outstanding treatment records should be obtained.

Lastly, a remand is required to obtain a VA examination and medical opinion regarding the nature and etiology of any psychiatric disorder that may be present.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the Veteran a notice letter in connection with her claim for service connection for PTSD based on in-service personal assault.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence that she is expected to provide.

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f), advising the Veteran of specific examples of alternative forms of evidence to corroborate her account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor. 

She should thereafter be provided the opportunity to furnish this type of evidence and/or to advise VA of potential sources of such evidence.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her claimed psychiatric disorder, to include Dr. T.G. at Behavior Therapy Institute.  See 1985 Emergency Room Record from University of Colorado.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding treatment records from the appropriate VA Medical Center (VAMC), to include records from the Denver VAMC dated since March 2014. 

4.  After the foregoing development is completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner is advised that the Veteran contends that she was deceived by a married man and became pregnant during service, was forced out of service because of her pregnancy, was raped during her pregnancy, and was forced to give up the baby for adoption.  

The examiner is requested to identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has bipolar disorder and/or PTSD. 

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to her military service. 

With respect to PTSD, the VA examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the VA examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

With respect to PTSD, if the VA examiner believes that behavioral changes are reflective of the occurrence of an in-service physical assault, the VA examiner should opine whether it is at least as likely as not that any current PTSD symptomatology is attributable to the occurrence of an in-service physical assault.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


